Marston, J.
Under the finding of facts in this case the plaintiff was entitled to recover. The fact that he had plat*155ted certain property, and sold lots according to die plat, which designated certain streets thereon, and upon which the lots sold may have fronted, would not of itself give the purchaser the right, against the will of his grantor, to tear down fences and drive over the land designated on the recorded plat as a street.
The public authorities could accept the proposed offer of dedication and cause the streets to be opened, or the purchaser might resort to other methods to have the street opened for his use. If, however, without resorting to legal methods, he attempted to open and use the same, he thereby committed a trespass, and no case has been cited which would justify the defendant in the course he adopted in this case.
It clearly appears from the finding of facts that the supposed easement was not a way of necessity to the defendant’s land, though it might be convenient. It also appears that for many years the land over which the way is claimed had been used and cultivated by plaintiff precisely as if no plat had ever been made. This was done without protest or ob j ee- • tion on the part of the defendant. It is thus manifest that plaintiff was in quiet and peaceable possession of the locus in quo, occupying and treating it as his own. If defendant could legally claim a right of way under the circumstances, he must assert it in some other way than by force.
As no claim was made or evidence offered tending to show special damages sustained by the plaintiff, the judgment will be reversed and one entered in this Court in favor of the plaintiff for nominal damages and costs
Graves, C. J. and Cooley, J. concurred.